LITHIUM ION BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       January 14, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/27/2020 were considered by the examiner.

Drawings
4.	The drawings were received on 03/27/2020.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. US 2016/0336614.
 	As to Claim 1, Hatta discloses a lithium ion battery [0057], comprising: a positive electrode (91); a negative electrode (92); and a nonaqueous electrolyte [0242].
Wherein the positive electrode includes a positive electrode collector (53a) (see figures 3 & 5).  A positive electrode active material layer (53b) provided on part of the surface of the positive electrode collector (53a) [0065-0066].  An insulating layer (tape, [2476]) provided on another part of the surface of the positive electrode collector (see figure 2), so as to be adjacent to the positive electrode active material layer (91b); the insulating layer contains an inorganic filler (zeolite, [0113, 0123] boehmite [0128], alumina [0343]), trilithium phosphate [0345], and a binder [0067]; and at least part of the surface of the inorganic filler is covered with the trilithium phosphate [0106].  
 	As to Claim 2, Hatta discloses the lithium ion battery of claim 1, wherein a ratio of the thickness of the trilithium phosphate that covers the inorganic filler with respect to the average particle size of the inorganic filler inherently lies in the range of 0. 1 to 1.2 [0153-0154].  The ratio is inherent given the volume ratio given by Hatta.  See MPEP 2112.
 	As to Claim 4, Hatta discloses the lithium ion battery of claim 1, wherein the inorganic filler is at least one selected from the group consisting of a boehmite powder [0128, a zeolite powder [0123], and an alumina powder [0128].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. US 2016/0336614.
 	As to Claim 3, Hatta discloses the lithium ion battery of claim 1, wherein the average thickness of the insulating layer is 10 microns or less (4 microns and not more than 20 microns which overlap the claimed range) [0094, 0322, 0561, 1034 & 1267].
 	Nevertheless, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 

Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

7.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.